1 U.S. 406
1 Dall. 406
1 L.Ed. 197
Johnsonv.Hocker
No. ____.
Supreme Court of Pennsylvania
January Term, 1789

This was an action of debt brought upon a bond bearing date the 24th of April, 1779, and conditioned for the payment of L 500. lawful money of Pennsylvania. To the Plaintiff's demand the Defendant pleaded payment, and issue was thereupon joined.
On the trial of the cause, Sergeant, in order to prove payment to the Treasurer agreeably to the tender law, offered to read the following certificate to the Jury: 'Received 29th March, 1780, of Mr. George Hocker, the sum of L 373.6. 6. being two thirds of a bond and interest due to Mr. F. Johnson of Germantown, which he refused to receive when legally tendered to him in presence of Balzer Hidrecks and Conrad Reedheiffer; the other one third he left in my hands to be given to such poor and distressed persons as I shall think proper objects of charity. Isaac Snowden, Treasurer.
Lewis, for the Plaintiff, objected to the evidence, that this was not a certificate merely official; but containing certain extra judicial facts, to which Snowden, like any other witness, ought to be produced and sworn. The consequence of admitting it, would be highly dangerous.
Sergeant answered, that what was surplusage might be rejected, and the paper go to the Jury only as proof of the receipt of the money. If a Notary in England introduced foreign matter into the protest of a bill of exchange, the Court would strike out so much as was surplusage, but would never suppress the whole. Snowden could easily on this occasion be produced; but similar cases may occur at a distance, in which it would be impracticable, and great inconveniency and injustice would result from the precedent.


1
M'Kean, Chief Justice.


2
We certainly should not permit Mr. Snowden, if he were here, to swear that he was told that such persons were present at the tender: But the question is, whether, having certified what he ought not to certify, the whole ought to be rejected? We think that it ought not. The paper should be admitted to prove, that payment was made to the Treasurer, agreeably to the act of Assembly, at the time mentioned in the receipt. All the rest may be struck out; or, indeed, only so much as goes to that point, may be read, and admitted to be proved.


3
The Chief Justice, accordingly, read to the Jury so much of the certificate as related to the receipt, and suppressed the rest.


4
The material facts and the law arising in the principal case, were stated in the following charge to the Jury.


5
M'Kean, Chief Justice.


6
The evidence that has been produced establishes these facts: That the Defendant owed the Plaintiff a prior debt of L 1700. which was secured by a mortgage dated the 23rd of April, 1768, on a mill and other real estate; that on this mortgage several payments were made at several times; but the interest running eventually greatly in arrears, the Defendant was advised to sell the mortgaged premisses, which he did, and Weiss (one of the witnesses who has been examined) became the purchasor, for L 1750. which, it was agreed by the parties, should be paid to Johnson on Hocker's account. It appears that Weiss accordingly made several payments to Johnson; and, it has been contended by the Defendant's counsel, that, calculating these and the previous payments, the Plaintiff's demand, including the present bond, has been considerably overpaid. There does seem, indeed, to be a mistake in the sums; but of this the Jury must judge; for, it is in proof, that on the 24th of April, 1777, the Defendant became debtor to the Plaintiff, and gave the bond in question; so that if any deceit was used upon the occasion, we think, it is incumbent upon him to shew it to the satisfaction of the Jury.


7
The Court, then, are clearly of opinion, that this bond must be considered as a new contract; but, even in that light, the Defendant insists, that it was discharged by a tender and refusal on the 29th of March, 1780. The tender at that time has been proved; though there is no certainty as to any previous tenders which the Defendant has endeavoured to establish: And here the great question arises, whether this is to be deemed an absolute discharge, or only to be regarded as a tender at common law? which necessarily leads to a review of the various acts of Assembly upon the subject.


8
The Act passed on the 29th of January, 1777, (2 State Laws 7.) declares that a tender shall amount to an actual payment and discharge; which is far more extensive than a tender at common law; that operating only to suspend the interest 'till a subsequent demand and refusal have taken place. If, therefore, the tender, on this occasion, was made in Continental money emitted by Congress before the 29th of January, 1777, it is certainly conclusive against the present demand. Conscientious men may, indeed, reflect upon the enormous advantage of making a payment at the rate of sixty for one; but we are bound by the explicit language of the law (except where it violates the Constitution of the State) and must leave those to answer for its policy by whom it was enacted.


9
But, on the other hand, how will the case stand, if the tender was not made in bills of credit of a date antecedent to the 29th of January, 1777? The arguments of the counsel have differed widely on this ground; and the question is, whether the words of the act apply only to the bills of credit which Congress had emitted; or, extend, also, to those bills which Congress might emit?


10
The doubt, in this respect, is not entirely novel. A British Sergeant, having a licence in the year 1778, to carry clothing from Philadelphia to Lancaster for British prisoners of war, brought with him some forged paper money, and passed it at the latter place. He was tried for this offence, and the distinction was then taken, that the forgery was of an emission subsequent to the 29th of January, 1777. The point, however, did not prove to be material; for, the Court considered the Defendant as an alien enemy, who might, indeed, be punishable for any action malum in se, but was not liable to the penalties of a municipal regulation; and, on that ground, directed the Jury to acquit him.


11
By the act which was passed on the 20th of March, 1777, (2 State Laws 48.) we find that the State paper money then emitted, was only made a tender at common law; for, the words of the act merely declare that a tender in that money shall have the same effect as a tender in specie, which is clearly no more than a suspension of the interest. The succeeding act, passed on the 25th of May, 1778, (2 State Laws 131.) after providing for the exchange of bills of credit issued under the authority of the King of Great Britain, gives to the bills of credit issued by Congress only the same currency and effect in payment of debts which the above mentioned act, of the 20th of March, 1777, had given to the bills of credit emitted by the State; and that, as I have already remarked, did not amount to an absolute discharge of the obligation. By the act of the 3rd of April, 1781, tenders are declared to have no other force than that which was given to them by the laws in existence at the time they were made. 1 State Laws 447.


12
The intention of the Legislature must be collected from the words which they have used, unless a different meaning can be manifestly shewn. The construction, then, that we have put upon the words of the act of the 20th of March, 1777, (which, by express referrence, is made to govern the operation of the act of the 25th of May, 1778,) is, that the Legislature only intended to make a tender of the L 200,000 bills of credit equivalent to a tender at common law. There is no satisfactory reason opposed to this construction; and, but for this, the act of the 29th of January, 1777, might be as well extended to the bills of credit which were afterwards, as to those which were previously, emitted by Congress: A matter that we are not bound, nor are we inclined to countenance.


13
This opinion, unanimously formed, upon mutual consultation, and full deliberation, leads to a more particular consideration of the evidence; and, if the Jury think that the bills of credit, or any part of them, which were tendered to the Plaintiff on the 29th of March, 1780, were emitted subsequent to the 29th of January, 1777, they must only give this tender the effect at common law.


14
It may be proper here to notice, that there were two bills of thirty dollars each, in the bundle of paper money tendered; and the Plaintiff's counsel has said, that there were no bills of that denomination emitted prior to the 29th of January, 1777. But he is certainly mistaken; as I remember well the trial of a man for counterfeiting a thirty dollar bill emitted in 1776: and, therefore, this circumstance is by no means conclusive.


15
But should the Jury, upon the whole of the evidence, find, that this tender was made in bills of credit emitted since the 29th of January, 1777, and so not an absolute discharge of the debt, they will next enquire, in what manner the bond ought now to be paid? By the act of the 3rd of April, 1781, it is declared, that all debts and contracts entered into between the 1st of January, 1777, and the 1st of March, 1781, shall be liquidated according to the scale of depreciation. The Plaintiff, therefore, is not entitled to recover the whole L 500. in specie, but only so much as that sum in paper money was worth at the time the contract was entered into; which was on the 24th of April, 1777; Nor is he entitled to any interest from the date of the tender until this action (which is to be considered as a new demand) was instituted.


16
The Jury found a verdict in favor of the Plaintiff for L 272.3.4. debt with costs: from which, it seems, that they were of opinion, that the tender was not made entirely in bills of credit emitted before the 29th of January, 1777; and that they pursued the directions of the Court in that alternative.